IN THE SUPREME COURT OF IOWA
                            No. 11–1627

                         Filed March 2, 2012


IOWA SUPREME COURT ATTORNEY
DISCIPLINARY BOARD,

      Complainant,

vs.

BRANDON ADAMS,

      Respondent.


      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      Grievance Commission of the Supreme Court of Iowa recommends

revocation of the respondent’s license to practice law.     LICENSE

REVOKED.



      Charles L. Harrington and Elizabeth E. Quinlan, Des Moines, for

complainant.



      Brandon Adams, Cedar Rapids, pro se.
                                     2

APPEL, Justice.

      In this disciplinary matter, the Iowa Supreme Court Attorney

Disciplinary Board (Board) filed a complaint alleging, among other

things, that an Iowa attorney misappropriated funds belonging to two

clients. Although the attorney was served with the complaint, he did not

respond at any time to the complaint or participate in subsequent

proceedings. Because the attorney did not contest the factual allegations

in the complaint, the Grievance Commission of the Supreme Court of

Iowa (commission) deemed them to be admitted.            Based on these

admissions, and upon the record developed at a subsequent hearing, the

commission found numerous ethical violations, including those arising

from the misappropriation of client funds, and recommended revocation

of the attorney’s license.      We agree with the commission that

misappropriation of client funds for personal use has been established

and that revocation is the appropriate sanction.

      I. Factual and Procedural Background.

      Attorney Brandon Adams has been before us previously.          His

disciplinary history was summarized in Iowa Supreme Court Attorney

Disciplinary Board v. Adams, 749 N.W.2d 666, 668 (Iowa 2008) and need

not be repeated here.    We suspended his license in 2008 for serious

disciplinary infractions. He has not applied for reinstatement.

      On June 13, 2011, the Board filed a two-count complaint alleging

that Adams violated multiple rules of professional conduct in connection

with his representation of Kerston Moore and William Muhammad. Both

the Moore and Muhammad matters involved representation of clients in

connection with personal injuries.

      With respect to the Moore matter, the Board alleged that Adams

settled the case against the tortfeasor and obtained a check from State
                                    3

Farm Insurance for $122,756.21.         When the settlement funds were

deposited in Adams’ trust account, the Board asserted that Regions

Bank debited $215.26 to cover a negative balance in the account from

the previous month, an insufficient funds check, and an overdraft

charge.

      The Board alleged that Adams disbursed $47,500 from the

settlement funds for his law office, apparently for attorneys’ fees.   He

then paid $50,000 from the trust account to “Gaston and/or Linda

Moore.”   Medical providers related to the file were paid $20,000.     The

Board did not challenge these withdrawals. The Board claimed, however,

that additional checks were drawn on the account for unrelated matters,

including three for filing fees and a $1000 check to a Raymond Barber.

      After settling with the tortfeasor, Adams obtained a settlement with

the underinsured motorist carrier, GEICO, of $25,000. According to the

Board, Adams had authority to use these funds to satisfy claims with

remaining medical providers. The Board alleged, however, that Adams

used the entire amount for his own purposes.

      The Board further asserted that Adams did not provide an

accounting to Moore, or anyone on Moore’s behalf, showing distributions

of either the State Farm or the GEICO proceeds.

      With respect to the Muhammad matter, the Board alleged that

Adams settled the case for $19,000 and deposited this amount in his

trust account.   The Board alleged that Adams disbursed $7102.50 to

himself after paying Muhammad $6000. The Board asserted that Adams

agreed to use the balance to satisfy medical providers, with any

remaining balance to be paid to Muhammad.            The Board alleged,

however, that Adams did not use the remaining funds to pay

Muhammad’s medical providers but instead withdrew the remaining
                                     4

funds for his own personal use.          When contacted by Muhammad

regarding the status of getting his medical bills paid, the Board alleged

that Adams did not respond.

      In connection with the Moore and Muhammad matters, the Board

alleged that Adams violated rule 32:1.3 (requiring a lawyer to act with

reasonable diligence and promptness); rule 32:1.4(a)(3) (requiring a

lawyer to keep the client reasonably informed); rule 32:1.4(a)(4)

(requiring a lawyer to promptly comply with reasonable requests for

information); rule 32:1.5 (prohibiting a lawyer from making an agreement

for, charging, or collecting an unreasonable fee or an unreasonable

amount of expenses); rule 32:1.15(d) (requiring the lawyer to promptly

deliver to the client any property the client is entitled to receive); rule

32:1.15(f) (requiring client accounts to comply with chapter 45 of the

Iowa Court Rules); rule 32:8.4(c) (stating it is professional misconduct for

a lawyer to “engage in conduct involving dishonesty, fraud, deceit, or

misrepresentation”).

      Although Adams was served with the complaint, he did not file an

answer and did not participate in the subsequent proceedings.           The

Board filed a motion with the commission, urging that the matters

alleged in the complaint be deemed admitted and that the hearing be

limited to determining the appropriate sanction in light of the admitted

facts. The commission sustained the motion. At a subsequent hearing,

the Board offered exhibits into evidence.

      After examining the allegations of the complaint and the exhibits

admitted into evidence, the commission found numerous ethical

violations. Most importantly, the commission found that in connection

with both the Moore and the Muhammad matters, Adams violated rule

32:8.4(c) by engaging in acts involving dishonesty, fraud, deceit, or
                                    5

misrepresentation.    The commission found that in both matters he

misappropriated client funds for his own personal use. The commission

also found that Adams violated numerous other rules, but we find it

unnecessary to discuss them in light of the serious nature of the

dishonesty involved in this case.

      II. Standard of Review.

      The standard of review in disciplinary cases is well established.

We review the findings of the commission de novo.     Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Johnson, 792 N.W.2d 674, 677 (Iowa 2010). The

Board bears the burden to prove misconduct by a “convincing

preponderance of the evidence.” Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Earley, 774 N.W.2d 301, 304 (Iowa 2009).        This burden is less

demanding than proof beyond a reasonable doubt, but requires a greater

showing than the preponderance of the evidence. Iowa Supreme Ct. Bd.

of Prof’l Ethics & Conduct v. Lett, 674 N.W.2d 139, 142 (Iowa 2004). Once

misconduct is proven, we may impose a “lesser or greater sanction than

the discipline recommended by the grievance commission.” Earley, 774

N.W.2d at 304 (citation and internal quotation marks omitted).

      III. Discussion.

      We begin our discussion by noting that when an attorney does not

answer a complaint filed by the Board, the allegations in the complaint

are deemed admitted. See Iowa Ct. R. 36.7. In addition, however, the

Board offered evidence that confirms the basic allegations of its

complaint.

      Based on our examination of the complaint, the allegations of

which are deemed admitted, and the underlying file, we conclude that

the Board has shown Adams misappropriated client funds in the Moore

and Muhammad matters in violation of rule 32:8.4(c). The Board has
                                     6

shown that Adams on two occasions took client funds, of which Adams

had no colorable future claim, from his trust account and used the

money for his own purposes. See Earley, 774 N.W.2d at 309 (“Unless the

attorney had a colorable future claim to the funds or did not take the

funds for [the lawyer’s] own use, revocation will be ordered.”   (citation

and internal quotation marks omitted)).
      We do not tolerate this kind of misconduct from Iowa lawyers. See
Iowa Supreme Ct. Att’y Disciplinary Bd. v. Reilly, 708 N.W.2d 82, 84–85
(Iowa 2006) (revoking license for misappropriation of settlement funds);
see also Iowa Supreme Ct. Att’y Disciplinary Bd. v. Carroll, 721 N.W.2d
788, 792 (Iowa 2006) (revoking license where attorney “stole someone
else’s money”); Iowa Supreme Ct. Att’y Disciplinary Bd. v. D’Angelo, 710
N.W.2d 226, 235–37 (Iowa 2006); Iowa Supreme Ct. Bd. of Prof’l Ethics &
Conduct v. Bell, 650 N.W.2d 648, 652 (Iowa 2002) (“There is no place in
our profession for lawyers who convert funds entrusted to them.”
(citation and internal quotation marks omitted)); Iowa Supreme Ct. Bd. of
Prof’l Ethics & Conduct v. Leon, 602 N.W.2d 336, 339 (Iowa 1999)
(revoking license for misappropriation of client funds); Iowa Supreme Ct.
Bd. of Prof’l Ethics & Conduct v. Carr, 588 N.W.2d 127, 130 (Iowa 1999)
(revoking license for a single act of misappropriation).
      In light of the misappropriations of client funds for personal use,
we do not address the numerous other disciplinary violations against
Adams.     To do so is simply unnecessary.          Based on the proven
misappropriations of client funds for his own personal use, we revoke the
license of Brandon Adams to practice law in this state.
      IV. Conclusion.
      The license of Brandon Adams to practice law in this state is
revoked.
      LICENSE REVOKED.